DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1 now reciting the controller being configured to directly control current output is considered new matter.  Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuss et al. (US 2005/0233182)
	For claim 1:  Initially, the preamble recitation of a fire suppression system including the phrase “for producing oxygen-depleted air” is not given the effect of a limitation in the claim.  The preamble appears to be only directed to the purpose or intended use of the claimed system, and the additional components of the claims can stand alone without depending on the preamble for completeness.  To this end, Fuss teaches a system comprising a fuel cell stack 12 formed from a plurality of fuel cells for providing power to an associated load and a controller 28 coupled to the plurality of fuel cells. (Fuss in 0026-0027, 0005)  
 	Fuss does not explicitly teach directly controlling current output from the plurality of fuel cells.  However, the controller determines a “cathode lambda”, which is the power requirement for the stack and related to current output (Fuss in 0008-0009, 0016, 0010)  Furthermore, by knowing the concentration of oxygen in the cathode exhaust gas, the controller provides a control signal to a compressor 16 to regulate the air flow and so that the concentration of oxygen measured in the cathode exhaust gas provides the desired cathode lambda. (Fuss in 0026-0027, 0034)  Thus, via the control signal, the controller is configured to directly control current output from the plurality of fuel cells and maintain a percentage of oxygen in an exhaust of the plurality 
	For claim 2:  The controller is configured to maintain a stoichiometric ratio at the plurality of fuel cells to a prescribed level. (Fuss in 0034)
 	For claim 3:  As to the ratio being between 1.2 and 2.0, as best understood to be to the stoichiometric ratio, it is asserted that optimization of the ratio is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining the optimum or workable ranges is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  The skilled artisan would find obvious to optimize the ratio in order to obtain the desired output power at any given time. (Fuss in 0034)
	For claim 5:  The controller is further configured to regulate air flow into the plurality of fuel cells to provide a variable power output to the associated load. (Fuss in 0009, 0034)
 	For claim 6:  The compressor or the bleed inlet valve regulates air flow through the plurality of fuel cells (Fuss in Fig. 4), and the controller is configured to provide a control signal to the compressor or the bleed inlet valve to regulate the air flow. (0026-0027, 0034)
	For claim 9:  As to the load comprising one or more aircraft systems, this limitation while considered by the examiner has not been given patentable weight, as the type of load does not .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuss et al. (US 2005/0233182) in view of Igarashi et al. (US 2005/0142396)
The teachings of Fuss are discussed above.
For claim 4:  Fuss does not explicitly teach a DC/DC power converter.  However, Igarashi in the same field of endeavor teaches a DC/DC power converter 14 coupled between a power output of the fuel cell stack and the associated load, the DC/DC power converter including a current limiter to limit a current output from the fuel cell stack. (Igarashi in 0030)  The skilled artisan would find obvious to modify Fuss with a DC/DC power converter.  The motivation for such a modification is to limit the generated current taken out from the fuel cell stack in accordance with a current limit value from the controller (Id.), which in itself also teaches or at least suggests the controller being configured to provide a control signal to the DC/DC power converter to limit an amount of current drawn by the associated load from the fuel cell stack.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuss et al. (US 2005/0233182) in view of Kumei et al. (US 2012/0276460)
	The teachings of Fuss are discussed above.
 	For claims 7-8:  Fuss does not explicitly teach an energy storage device.  However, Kumei in the same field of endeavor teaches an energy storage device 200. (Kumei in 0116-0118)  In Kumei, a fuel cell stack 10 and the energy storage device are coupled in parallel to a direct current to direct current (DC-DC) converter that is coupled to an associated load. (Fig. 1, 
power when there is insufficient power generation. (Kumei in 0118)

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.
The argument for claim 3 previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is deemed moot, as this rejection is now withdrawn.
For claim 1, applicant submits that directly controlling the compressor, as in Fuss, does not disclose or suggest controlling the current output from the stack to control the oxygen level in the exhaust as claimed.  This argument has been fully considered but is not found persuasive.  Initially, it is noted that the claims are to the controller being configured to directly control current output.  To this end, in Fuss, the control signal to the compressor directly controls the current output from the plurality of fuel cells.  By maintaining a percentage of oxygen in an exhaust of the plurality of fuel cells at a prescribed level, Fuss also controls the oxygen level in the exhaust.  In other words, Fuss directly controls current output via control of the compressor.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722